Citation Nr: 9916444	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neutropenia and 
thyroid cancer secondary to exposure to ionizing radiation 
for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1946.  The appellant in this case is the veteran's 
surviving spouse.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  At that time, the issues on the front page were 
remanded by the Board for further development.  Part of that 
development was accomplished, and more needs to be done, as 
is explained in the REMAND section below.  The issue of 
service connection for thyroid cancer secondary to exposure 
to ionizing radiation for the purposes of accrued benefits 
will be discussed in the decision below.  The remaining 
issues will be considered in the REMAND section that follows 
the ORDER below.


FINDING OF FACT

A claim for service connection for thyroid cancer was not 
pending at the time of the veteran's death. 



CONCLUSION OF LAW

The claim for service connection for thyroid cancer secondary 
to exposure to ionizing radiation for accrued benefits 
purposes is without legal merit.  38 U.S.C.A. § 5121 (West 
1991); Sabonis v. Brown, 6 Vet.App. 426, 430, (1994); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that in a case in 
which the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the BVA terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430, 
(1994).  

When the case was previously before the Board, it was 
contended that the issues of service connection for 
neutropenia and thyroid cancer secondary to exposure to 
ionizing radiation for the purposes of accrued benefits 
purposes had been raised.  As the case was in need of 
development, the Board indicated essential agreement with 
that contention, listed the issues on the title page and 
remanded them, along with the other certified issues for 
development.  The RO undertook development, denied, in 
pertinent part the instant claim, and returned the case to 
the Board.  As set forth below, the law as now in effect, 
establishes no legal entitlement to the claim for service 
connection for thyroid cancer for the purposes of accrued 
benefits. 

The Board notes that while a claim for service connection for 
neutropenia secondary to exposure to ionizing radiation was 
pending at the time of the veteran's death in September 1995, 
a claim for service connection for thyroid cancer secondary 
to exposure to ionizing radiation was not pending at the time 
of his death.  The United States Court of Appeals for the 
Federal Circuit has held that in order for a surviving spouse 
to be eligible for accrued benefits under the provisions of 
38 U.S.C.A. § 5121, a claim must have been pending at the 
time of the veteran's death.  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  Thus, as a claim for service connection 
for thyroid cancer secondary to exposure to ionizing 
radiation was not pending at the time of the veteran's death, 
the Board concludes that the claim for service connection for 
thyroid cancer for accrued benefits purposes must be denied 
as a matter of law.  Sabonis, 6 Vet.App. at 426.  

It is noted that the Board's prior characterization of the 
claims on appeal as including entitlement to service 
connection for thyroid cancer for accrued benefits purposes 
was in accord with the guidelines of the Court prior to the 
decision of the Federal Circuit in Jones.  See e.g. Hayes v. 
Brown, 4. Vet. App. 353 (1993).  While not mentioned in the 
holding in Jones, the guidance of the Court in Hayes no 
longer provides legal authority for consideration of the 
thyroid cancer issue for accrued benefits purposes.  As the 
Board is bound by the decision of the Federal Circuit in 
Jones, and a claim for service connection for thyroid cancer 
was not pending at the time of the veteran's death, service 
connection for thyroid cancer secondary to exposure to 
ionizing radiation for accrued benefits is without legal 
merit.


ORDER

The claim for entitlement to service connection for thyroid 
cancer secondary to exposure to ionizing radiation for 
accrued benefits purposes is without legal merit and the 
claim is denied. 


REMAND

In the June 1998 Remand, the Board requested that the RO 
obtain a medical opinion as to the relationship between 
neutropenia or thyroid cancer and inservice exposure to 
ionizing radiation.  (It is noted that this opinion was/is 
still needed in view of the service connection cause of death 
claim, which must consider whether thyroid cancer caused 
death, was related to service, and/or was related to 
radiation exposure.  While a medical opinion with regard to 
the relationship between exposure to ionizing radiation and 
thyroid cancer was obtained (see August 1998 VA medical 
opinion), an opinion with regard to the relationship between 
exposure to ionizing radiation and neutropenia was not 
contained in the August 1998 VA medical opinion or in any 
other evidence obtained subsequent to the June 1998 Remand.  
Accordingly, as the Board is required to insure compliance 
with the instructions of it remands, the RO will be requested 
upon remand to obtain a medical opinion as to the 
relationship between the veteran's neutropenia and exposure 
to ionizing radiation during service.  Stegall v. West, 11 
Vet. App. 268 (1998).  

This remand will also afford the RO the opportunity to apply 
the regulatory changes listed at 63 Fed. Reg. 50993-50995 
(September 24, 1998) (to be codified at 
38 C.F.R. § 3.311(b)(2) (1999)).  In this regard, the Board 
notes that under these regulatory changes, any cancer present 
in an otherwise qualifying veteran is to be considered a 
"radiogenic disease" under the provisions of 
38 C.F.R. § 3.311(b)(2).  Accordingly, given the fact that 
some of the private clinical evidence of record has suggested 
that the veteran's neutropenia, which occurred more than five 
years after the veteran's in-service radiation exposure, may 
have been representative of a cancerous process (see e.g. 
December 7, 1989, opinion by Dr. Ballester that the veteran's 
condition was "premalignant or preleukemic" at that time), 
a referral of this case to the Under Secretary for Benefits 
to consider the appellant's claims that the veteran developed 
neutropenia secondary to exposure to ionizing radiation, in 
addition to her claim that the veteran's thyroid cancer was 
the etiologic result of exposure to ionizing radiation, will 
be requested upon remand.  38 C.F.R. § 3.311(b)(1), (c) 
(1998).  

This Remand will also afford the RO to review, and the 
appellant and her to offer argument and evidence with regard 
to additional recent guidance of the Court.  In the case of 
McGuire v. West, 11 Vet. App. 274 (1998), the Court offered 
guidance on the statutory phrase "occupation of Hiroshima or 
Nagasaki, Japan" as well as other guidance.  Consideration 
to this opinion should be given initially at the RO.

Finally, the appellant and her representative are informed 
that as to the issues undergoing development, they are free 
to offer additional argument or evidence while the case is 
undergoing the development requested herein.

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The claims file is to be provided to 
an appropriate VA physician who is to 
review the relevant records, including 
but not limited to the December 1989 
statement by Dr. Ballester and the August 
1990 statement by Dr. Berchelmann.  Based 
on a review of the relevant medical 
records, the examiner is to state whether 
the veteran, more likely than not, 
developed neutropenia as a result of 
inservice exposure to ionizing radiation.  
The reasons for any opinion issued should 
be clearly set forth.

2.  The RO is to forward this case to the 
VA Under Secretary for Benefits for 
review pursuant to the provisions of 
38 C.F.R. § 3.311(b)(1), (c) (1998).  The 
RO is to then readjudicate the claims on 
appeal based on any information/opinions 
completed by the VA Under Secretary for 
Benefits, and the guidance of the Court 
as set forth above.  

3.  If the above development does not 
result in a grant of all the claims 
remaining on appeal, the appellant and 
her representative should be issued a 
supplemental statement of the case, to 
include citations to the relevant laws 
and regulations as needed, and the case 
should be returned to the Board for 
further appellate review. 

The purpose of this REMAND is to assist the appellant in the 
development of her appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals




 

